ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE

Lonnie D. Johnson                                   Shawn P. Ryan
Belinda R. Johnson-Hurtado                          South Bend, Indiana
Bloomington, Indiana
______________________________________________________________________________


                                         In the
                       Indiana Supreme Court
                         _________________________________
                                                                       Mar 17 2015, 3:09 pm

                                 No. 71S04-1503-PL-132


THOMAS H. KRAMER, Member and Manager
of Domus Property Investments, LLC                      Appellant (Plaintiff /
                                                        Counterclaim Defendant below),

                                            v.

MARK KRAMER,
                                                        Appellee (Defendant /
                                                        Counterclaim Plaintiff /
                                                        Third Party Plaintiff below),
      and

DOMUS PROPERTY INVESTMENTS, LLC                    Appellee (Third Party Defendant
                                                   below).
                         _________________________________

               Appeal from the St. Joseph Circuit Court, Mishawaka Division,
                                 No. 71C01-0510-PL-292
                         The Honorable Michael G. Gotsch, Judge
                        The Honorable Larry L. Ambler, Magistrate
                         _________________________________

     On Petition To Transfer from the Indiana Court of Appeals, No. 71A04-1305-PL-261
                          _________________________________

                                     March 17, 2015

Per Curiam.
       Brothers Mark and Thomas Kramer were 50/50 members in Domus Property Investments,
LLC. Domus engaged in the business of buying, renovating, and leasing residential rental
properties. The Domus operating agreement contained a noncompetition clause whereby each
brother agreed not to engage in similar activities outside of their joint business. Thomas brought
this action alleging, among other things, that Mark breached the agreement by independently
purchasing three properties. Mark answered and asserted several counterclaims.


       After a bench trial, the trial court determined Mark committed certain breaches of the
agreement, and awarded Thomas damages in the amount of $33,043.49 plus prejudgment interest.
Thomas appealed, contending in part the trial court erred because it did not explicitly find a
separate breach for each of the three property purchases. Thomas also contended the trial court
did not award him enough damages. The Court of Appeals affirmed in part, reversed in part, and
remanded to the trial court with instructions “to find Mark in breach of the Operating Agreement’s
noncompetition clause as to all three of [t]he [p]roperties and to award [Thomas] $333,156 in
damages therefor.” Kramer v. Kramer, No. 71A04-1305-PL-261, slip op. at 21 (Ind. Ct. App. May
30, 2014), reh’g denied. Mark seeks transfer, contending the Court of Appeals improperly
determined damages.


       We grant transfer, and now summarily affirm the Court of Appeals’ conclusion that Mark
breached the noncompetition agreement with respect to all three properties. See Ind. Appellate
Rule 58(A)(2). We remand to the trial court with instructions to determine damages.


All Justices concur.




                                                2